Citation Nr: 1426283	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  10-08 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for headaches.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a left hip disability.

4.  Entitlement to service connection for a right hip disability.

5.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jonathan Green, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to January 1983.  The Veteran also had over three month of earlier active duty service and over a year of earlier inactive duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In October 2012, the Veteran testified at a video hearing before the undersigned and a transcript of that hearing has been associated with the claims file.

In April 2013, the Board issued a decision that, among other things, granted a 30 percent rating for the Veteran's headaches and remanded for additional development his claims of service connection for left ankle, left hip, and right hip disabilities as well as his claim for a TDIU.

As to the claims of service connection for left ankle, left hip, and right hip disabilities as well as his claim for a TDIU, these issues have not been re-certified to the Board since being Remanded in April 2013 and therefore they will not be discussed in the current Remand.

As to the claim for an initial rating in excess of 30 percent for headaches, the Veteran appealed the Board's April 2013 decision to the United States Court of Appeals for Veterans Claims (Court), which in a September 2013 order, granted the parties' joint motion for remand, vacating the Board's April 2013 decision to the extent that it did not grant an initial rating in excess of 30 percent for headaches and remanding the case for compliance with the terms of the joint motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the September 2013 joint motion for remand, the parties determined that a remand was required because the April 2013 Board decision did not adequately explain why the Veteran's reports of having serve headaches at least one time a month, despite the September 2009 VA examiner's opinion that his headaches were only mildly disabling, did not warrant a higher, 50 percent, disability rating.  Given the above, the Board finds that another examination is necessary to comply with the Court's order.  As such, the Board must remand this matter for compliance with the Court's September 2013 order granting the parties' joint motion to remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the joint motion for remand or explain why the terms will not be fulfilled.). 

While the appeal is in Remand status, relevant ongoing medical records should also be requested.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).



Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature and extent of his headaches and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Physically or electronically associated with the claims file the Veteran's contemporaneous treatment records from the Portland and Hillsboro VA Medical Centers. 

3.  After undertaking the above development to the extent possible, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency, and severity of his headaches.  The claims folder must be made available to and reviewed by the examiner.

The examiner is to identify all headache pathology found to be present.  The examiner is to conduct all indicated tests and studies.  The examiner is to thereafter provide any opinion as to whether the Veteran's service-connected headaches, acting alone, causes very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

In providing the requested opinion regarding the severity of the Veteran's headaches, the examiner must also comment on the Veteran's reports of having serve headaches at least one time a month as well as the January 2014 Employability Evaluation.

The examiner must also indicate the impact the Veteran's headaches have on his ability to secure or follow a substantially gainful occupation.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then readjudicate the claim.  In readjudicating the claim the AOJ must consider the Veteran's complaints of having serve headaches at least one time a month.  If any benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case that includes notice of all relevant laws and regulations as well as citation to all evidence.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

